DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 17 recites the limitation "performs a structural function".  Its not clear what a “structural function” means. 
Claim 1 recites the limitation "the relative position" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the structural element" in line 3.  The meaning of the feature “a structural element” is unclear, since its scope is broader than that of a “mast” for which it is intended to correspond. The term “structural element” should be changed to – mast –, like it is in independent claim 1. 
Claim 17 recites the limitation "the at least one elongated element" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. It should be changed to – the at least one elongated component –. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-17, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koertge (EP 1983147).
With regards to claim 1, Koertge discloses a drilling machine (figures 1-8) comprising: a main body, a mast (2), whereon a drilling tool is to be mounted (figure 1-2), a kinematic mechanism (figures 4a-4b) configured for movably constraining the mast to the main body while allowing mutual rotation thereof, wherein the kinematic mechanism includes at least one elongated component (11, 12, 23) configured for being hinged at its two ends, wherein, when the drilling machine is in a drilling operating configuration, the at least one elongated component is hinged at its two ends and performs a structural function in the kinematic mechanism for constraining the mast to the main body; an assembling and moving equipment (figures 4a-4b), comprising: a moving element (3) movably mounted to a portion of the drilling machine (figures 1-2), and adapted to support the at least one elongated element, a moving actuator (13) adapted to control the relative position between the moving element and the portion of the drilling machine to which the moving element is mounted; wherein the assembling and moving equipment is configured in a manner such that, when the drilling machine (1) is in an 
As to claim 2, Koertge discloses comprising a support base (1) adapted to be removably fixed to a portion of the drilling machine (figure 1), wherein the moving element (3) is mounted movably relative to the support base, and the moving actuator (13) is adapted to control the relative position between the moving element and the support base (figures 1-4).
As to claim 3, Koertge discloses wherein the moving element (3) comprises a moving arm (3; figures 4a-4b) hinged to the portion of the drilling machine (figure 1-2), and the moving actuator (13) is adapted to control the relative angular position between the moving arm and the portion of the drilling machine to which the moving arm is hinged (figures 1-10).
As to claim 4, Koertge discloses wherein the moving arm (3) is hinged to the support base (1), and the moving actuator (13) is adapted to control the relative angular position between the support base and the moving arm (1-4).
As to claim 5, Koertge discloses wherein the elongated component (23) is a first linear actuator with a rod and a cylinder (23; figures 1-2).
As to claim 6, Koertge discloses wherein the moving element (3) includes a freely rotatable support roller (35, 36) adapted to rest on the elongated component in order to allow the elongated component to slide on the support roller (figure 4a-4b).
As to claim 7, Koertge discloses wherein the moving actuator (13) is a linear actuator hinged to the support base (1) and to the moving arm (3) (figures 1-4).
As to claim 8, Koertge discloses a retaining tool (33, 34, 35)) configured for holding the elongated component (11, 12, 23) in a lowered position, wherein the retaining tool is mounted to the assembling and moving equipment (figures 1-4).

As to claim 13, Koertge discloses wherein the support base (1) is adapted to be fixed to the kinematic mechanism (figures 4a-4b)
With regards to claim 14-15, Koertge discloses a method for assembling a drilling machine according to claim 1, starting from a condition in which a structural element (mast 2) of the drilling machine is released from the rest of the drilling machine, and in which one end of the at least one elongated component (11, 12, 23) of the kinematic mechanism (figure 4a-4b) is released and the other end of said at least one elongated component is constrained to the kinematic mechanism ; the method comprises the following steps: - bringing the structural element in proximity to an area of the drilling machine where it needs to be mounted, - hinging the structural element to a part of the kinematic mechanism at a first fulcrum (3), - operating the assembling and moving equipment (3, 13) so as to rotate the at least one elongated component, - hinging the free end of the at least one elongated component to the structural element at a second fulcrum (figures 1-2 and 10).
As to claim 16, Koertge discloses wherein the elongated component is a first linear actuator (23) with a rod and a cylinder (figure 1), and comprising the step of operating said first linear actuator in order to move its free end, for the purpose of connecting said free end of the first linear actuator to the structural element at the second fulcrum (at 24) (figures 1-10).
With regards to claim 17, Koertge discloses a kit configured for installation on a drilling machine comprising: - a main body, - a mast (2), whereon a drilling tool is to be mounted, - a kinematic mechanism (figure 4a-4b) configured for movably constraining the mast  to the main body while allowing mutual rotation thereof between the main body and the mast (figure 1-8), wherein the kinematic mechanism includes at least one elongated component (11, 12, 23) configured for being hinged at its two ends (figure 1-4), wherein, when the drilling machine is in a drilling operating configuration, the at least one elongated component is hinged at its two ends 
With regards to claim 20, see rejection of claim 8.
With regards to claim 21, see rejection of claim 3. 
With regards to claim 22, see rejection of claim 6.
With regards to claim 23, see rejection of claim 7.
Allowable Subject Matter
Claims 9-11 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the centering support adapted to be mounted to the mast and comprising, a fixing body adapted to be mounted to the mast, and adjustment body integral with the fixing body, and a plurality of axially movable elements going through the adjustment body, and wherein the axially movable elements are adapted to abut on a portion of the kinematic mechanism to be hinged to the mast. It will facilitated centring the connection between the mast and the kinematic mechanism. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678